OPINION — AG — ** COUNTY COMMISSIONERS — PUBLIC AUCTION — PUBLIC EQUIPMENT ** WHEN A COUNTY IN OKLAHOMA CONDUCTS A PUBLIC AUCTION TO SELL EXCESS PUBLICLY OWNED EQUIPMENT, OTHER COUNTIES MAY 'NOT' ARRANGE FOR THE ATTENDANCE OF THEIR OFFICIALS AT SUCH AUCTION TO PUBLICLY BID ON THE EQUIPMENT FOR PURCHASE BY SUCH COUNTIES, CONSISTENT WITH THE COUNTY PURCHASING ACT, 19 Ohio St. 1500 [19-1500] ET SEQ., UNLESS THE PURCHASE FALLS EXPRESSLY WITHIN ONE OF THE ENUMERATED EXCEPTIONS TO THE ACT LISTED AT 19 Ohio St. 1501 [19-1501](3)(A) THROUGH 19 Ohio St. 1501 [19-1501](3)(F). FURTHER, SUCH PURCHASE, EVEN WHERE PERMISSIBLE, COULD NOT BE CARRIED OUT BY AN INDIVIDUAL COUNTY COMMISSIONER, BUT INSTEAD WOULD HAVE TO BE MADE BY THE COUNTY'S DULY APPOINTED PURCHASING AGENT. (PURCHASING AUCTIONS, COMPETITIVE BIDDING, SURPLUS PROPERTY, PROCUREMENT, COUNTY OFFICERS, SURPLUS EQUIPMENT) CITE: 19 Ohio St. 1500 [19-1500], 19 Ohio St. 1500 [19-1500](A), 19 Ohio St. 1501 [19-1501], 19 Ohio St. 1505 [19-1505] 62 Ohio St. 310.8 [62-310.8], 69 Ohio St. 1001 [69-1001] (JAMES B. FRANKS)